 



Exhibit 10.50
AMENDMENT TO
MANAGEMENT AGREEMENT
     This AMENDMENT TO MANAGEMENT AGREEMENT (the “Amendment”), made as of the
29th day of June, 2006, is entered into by VistaCare, Inc., a Delaware
corporation with its principal place of business at 4800 N. Scottsdale Road,
Suite 5000, Scottsdale, Arizona 85251 (the “Company”), and Ronald F. Watson, an
individual residing in Scottsdale, Arizona (“Watson”).
Recitals:
     WHEREAS, pursuant to a Management Agreement dated May 17, 2004, entered
into by the Company and Watson (the “Agreement”), the Company agreed to provide
certain payments and benefits to Watson in the event Watson’s employment with
the Company is terminated under certain circumstances; and
     WHEREAS, Watson’s employment with the Company will be terminated on or
about June 30, 2006 under circumstances entitling Watson to receive the payments
and benefits provided for in the Agreement; and
     WHEREAS, Watson has requested that the Company consider amending the
Non-competition and Non-solicitation provisions contained in Section 8 of the
Agreement, and the Company has agreed to such amendments in consideration of
Watson’s agreement to forgo all or some of the payments and benefits provided
for him under the Agreement; and
     WHEREAS, the parties wish to amend the Agreement on the terms and
conditions set forth in this Amendment;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:
     1. Amendment to Section 8 of the Agreement. The parties agree that
Section 8 of the Agreement shall be amended as follows:
     “8. Non-competition and Non-solicitation. The Executive agrees that prior
to the termination of the Executive’s employment with the Company for whatever
reason, and thereafter for one year:
          (a) other than as provided in paragraph 8(c) below, the Executive will
not directly or indirectly, individually or as a consultant to, or employee,
officer, director, stockholder, partner or other owner of or participant in any
business entity other than the Company, engage in or assist any other person to
engage in the business of providing hospice services in competition with the
Company or any of its subsidiaries; and

 



--------------------------------------------------------------------------------



 



          (b) the Executive will not directly or indirectly, individually or as
a consultant to, or employee, officer, director, stockholder, partner or other
owner of or participant in any business entity other than the Company, solicit
or hire from the Company or any of its subsidiaries or affiliates, or otherwise
materially interfere with the business relationship of the Company or any of its
subsidiaries or affiliates with, (i) any person who is, or was within the
six-month period immediately prior to the termination of the Executive’s
employment with the Company, employed by or associated with the Company or any
of its subsidiaries or affiliates or (ii) any person or entity who is, or was
within the six-month period immediately prior to the termination of the
Executive’s employment with the Company, a patient referral source for the
Company or any of its subsidiaries or affiliates.
          (c) If, during the non-competition period of this Agreement, the
Executive desires to become employed by a competitor of the Company or engage in
any other relationship not permitted under the provisions of paragraph 8(a)
above, Executive shall notify the Chief Executive Officer and the General
Counsel of the Company prior to the date of commencement of his employment or
other relationship with such competitor. In consideration of Executive’s
agreement to waive and release the Company from any and all obligations for
payments and benefits from and after the date of commencement of his employment
or other relationship with such competitor, and provided Executive has in good
faith given the required notice, Company agrees to waive the non-competition
restrictions of such paragraph 8(a).”
     2. No Other Amendment. The parties agree that all of the remaining terms
and conditions of the Agreement not amended pursuant to paragraph 1, above,
shall continue in full force and effect through the extended term of the
Agreement.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the day
and year set forth above.

              VISTACARE, INC.
 
       
 
  By   /s/ Richard R. Slager
 
       
 
      Richard R. Slager, CEO
 
       
 
      /s/ Ronald F. Watson
 
       
 
      Ronald F. Watson

 